State of New Jersey
OFFICE OF THE ATTORNEY GENERAL                                     CHRISTOPHER S. PORRINO
CHRIS CHRISTIE
DEPARTMENT OF LAW AND PUBLIC SAFETY                                   Acting Attorney General
Governor
DIVISION ON CIVIL RIGHTS
CENTRAL REGIONAL OFFICE                                           CRAIG SASHIHARA
KIM GUADAGNO
P.O.Box089                                                  Director
Lt. Governor
140 EAST FRONT STREET, 6TH FLOOR
TRENTON, NJ 08625-0089
August 4, 2016
Michael S. Nagurka, Esq.
Gilmore & Monahan
Counsellors At Law




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-56 Filed 09/06/19 Page 1 of 2 PageID: 1357
Allen St. Professional Center
Ten Allen St., P.O. Box 1540
Toms River, NJ 08754
RE: Jackson Township
Dear Mr. Nagurka:
Your recent complaint at the Division on Civil Rights (DCR) has been reviewed by
Management.
For your information, the Division is mandated to enforce the Law Against Discrimination
(LAD), N.J.S.A. 10:5-1 et. seq.. which prohibits discrimination in the areas of employment,
housing, public accommodations, credit and contracting. Prohibited bases of discrimination
include race, creed, color, national origin, sex, ancestry, marital status, disability, sexual
orientation. nationality, liability for service in the U.S. Armed Forces, age (employment, credit, and
contracting only) and familial status {housing only).
The Division is a/so empowered to enforce the Family Leave Act (FLA), N.J.S.A. 34:118-1 et. seq.
The FLA provides a leave for up to 12 weeks from your place of employment to care for a newly
born or adopted child; or for a parent, spouse, or child under the age of 18 with a serious health
condition.
The LAD and FLA authorize the Director to investigate claims of discrimination under
these two statutes and provide compensatory and injunctive relief where the Director finds a
violation.
In accordance with the LAD's statute of limitations, complaints of discrimination must be filed
with the Division within 180 days after the alleged act of discrimination.
Should you decide instead to file your complaint in N.J. Superior Court you have up to six
years to do so for incidents occurring before July 27, 1993 and up to two years for incidents
occurring after that date.
I regret to inform you that the issue(s) mentioned in your correspondence are not covered
under the provisions of the LAD or FLA.
I am sorry DCR could not be of further assistance to you and wish you success in
resolving this matter.
Telephone: 609-292-4605
www.njcivilrights.gov
New Jersey is an Equal Opportunity Employer· Printed on Recycled Paper and Recyclable
CMl!.e RIGHTS
Document courtesy of https://jacksonleaks.com
Page 2
RE: Jackson Twp.
Sincerely, _
‘yler
Atle y
Regional Manager
Document courtesy of https://jacksonleaks.com




                                                Case 3:17-cv-03226-MAS-DEA Document 55-56 Filed 09/06/19 Page 2 of 2 PageID: 1358
